Citation Nr: 0718060	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for lung cancer due to 
asbestos and radiation exposure.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for hammer toes, left 
foot, due to radiation exposure.  

6.  Entitlement to service connection for hammer toes, right 
foot, due to radiation exposure.  

7.  Entitlement to service connection for removal of rib.  

8.  Entitlement to service connection for left knee 
replacement.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1945 to August 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
lung cancer, hearing loss, tinnitus, hiatal hernia, hammer 
toes right foot, hammer toes left foot, removal of rib, and 
left knee replacement.  During the appeal, jurisdiction of 
the claims file was transferred to the RO in Albuquerque, New 
Mexico.  


FINDING OF FACT

In a written communication received at the Board in April 
2007, the veteran's accredited representative indicated the 
veteran's desire to withdraw his appeal as to all issues.  





CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issues of 
entitlement to service connection for lung cancer, hearing 
loss, tinnitus, hiatal hernia, hammer toes right foot, hammer 
toes left foot, removal of rib, and left knee replacement.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a May 2004 rating decision, service connection was denied 
for lung cancer, hearing loss, tinnitus, hiatal hernia, 
hammer toes, left foot hammer toes right foot, removal of 
rib, and left knee replacement.  The veteran submitted a 
timely notice of disagreement (NOD) as to these denied 
claims.  The RO issued a statement of the case in June 2005, 
and the veteran perfected his appeal by submitting a VA Form 
9, Appeal to Board of Veterans' Appeals, in June 2005.  As 
such, the appeal was certified to the Board for 
consideration.

In April 2007, the veteran's accredited representative 
submitted correspondence on behalf of the veteran reflecting 
the veteran's desire to withdraw his entire appeal before the 
Board.  Thus, in effect, the veteran withdrew his substantive 
appeal pursuant to 38 C.F.R. § 20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the 
absence of any justiciable question, the appeal must be 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


